Stayton, Associate Justice.
The evidence shows beyond controversy that the note executed by Donaldson to the appellee Chambers, to secure which the deed of trust sought to be foreclosed in this cause was given, was barred by the statute of limitations prior to the time that the appellants bought from Donaldson the mule which was included in the trust deed.
While it is true that the subsequent renewal of the debt by the new note given by Donaldson to Chambers, as between them would operate a renewal of the mortgage given to secure it originally, yet such renewal could not affect the right of the appellants, which accrued prior to the renewal, and while the original debt was barred by the statute of limitations.
This question we regard as settled by the following cases: Hodges v. Taylor, 57 Tex., 196; Riggs v. Hanrick, 59 Tex., 570; Ross v. Mitchell, 28 Tex., 154; Blackwell v. Barnett, 52 Tex., 326.
The same rule is declared in the following cases: Wood v. Goodfellow, 43 Cal., 185; Barber v. Babel, 36 Cal., 14; Lent v. Shear, 26 Cal., 365.
That the appellants may have taken the mule in payment of a debt due to them does not affect their right.
The judgment of the district court will be reversed in so far as it gives judgment in favor of the appellee against the appellants, with costs in the court below and in this court for the appellants.
It is accordingly so ordered.
Reversed and rendered.